NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50361

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00219-PA

 v.
                                                MEMORANDUM*
BRIAN CECILIO RODRIGUEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Brian Cecilio Rodriguez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

conspiracy, in violation of 18 U.S.C. § 371, and aggravated identity theft, in

violation of 18 U.S.C. § 1028A(a)(1). We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Rodriguez contends that the district court procedurally erred by failing to

explain the sentence, specifically the disparity between Rodriguez’s 30-month

sentence and his co-defendant’s 25-month sentence. The district court adequately

explained the reasons for Rodriguez’s low-end sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). The district court was not

required to “tick off each of the [18 U.S.C.] § 3553(a) factors to show that it ha[d]

considered them.” Id. Nor did Rodriguez raise arguments that would have

warranted a more fulsome explanation. See Rita v. United States, 551 U.S. 338,

356-58 (2007).

      To the extent Rodriguez argues that his sentence has resulted in an

unwarranted disparity with his co-defendant, the record belies this contention.

      AFFIRMED.




                                          2                                    17-50361